Title: To Thomas Jefferson from Albert Gallatin, 7 December 1801
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Decem. 7th. 1801
          
          I have not been at the office these three days, having found that I would be less interrupted here than there in finishing & correcting statements &a.—Mr. Jones writes me that you had requested by your Secretary to be furnished this forenoon with copies of the papers preparing to be submitted to Congress.
          Exclusively of five distinct reports on tonnage, exports, and importations which by sundry resolutions are to be laid before Congress during the session, and which (all the returns not being yet received,) cannot be transmitted till sometime in January, there are three reports intended to be made at the commencement of the session vizt. 1st Estimate of appropriations for next year including summary statement of expenditures of last year—This after having received sundry corrections & alterations is now in the hand of the Register, by whom it must be signed, and who has promised it for Wednesday. To have it transcribed in full would delay its transmission at least two days. It is in fact a mere form, and the alterations I have made are only in the arrangement and not in the sums. For that estimate is always compiled from those sent by the other Departments. I think that if it is sent to you, before it goes to Congress, it will answer every end—
          2d. Receipts & Expenditures of 1800—This is printed, one table excepted, which is now printing. I write to the Register to send you a copy—This is only an abstract from the register’s books, and as it relates to last year—I only transmit it without any alteration from the usual form. The Register has promised it for Thursday
          3d. My own report under the law of 1800—In this I have been obliged to do so much of the clerks work & correct so many details, that the tables in relation to it are not yet transcribed. This report with all its tables, is intended of course, to be submitted to you before it is transmitted to Congress. And that will not be before Monday next. For the report of the Commissr. of the revenue was not transmitted till Saturday and I could not prepare that part which relates to the internal revenues without it. He had indeed offered to make his report earlier; but I wanted it as complete as possible, and by waiting till Saturday we obtained the actual returns from Kentucky, which, before, we had only an estimate—I must add that as the two other reports go this week [and] I do not wish them to be blended with [my report] I had concluded all along not to transmit this last till the second week of the session—
          With sincere respect Your most obt. Servt
          
            Albert Gallatin
          
        